DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 03/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-4, 6-10, 14-19 and 22-25 are pending, claims 6-10, 14-18 and 22-25 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 and 01/28/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10, 14-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lines (US20100061968) in view of Jiang et al. (US20060223838) and Zemel et al. (US20150056274)
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Lines teaches a method for reducing cholesterol with a first composition comprising Vitamin C (500mg L-ascorbic acid or sodium ascorbate), vitamin B3 and folic acid (vitamin B9); a second composition comprising statin (10-20mg atorvastatin) and niacin; wherein the first and second composition are formed in a single medicament by combination together or are formulated separated but administrated concomitant (page 1, [0004, 0009-0010]; page 2, [0018-0019, 0026-0027]). And 500mg of vitamin C and 10-20mg of statin is an amount per day (claims 1 and 12-22). Lines teaches CoQ10 included with first composition (page 2, [0020]).
Jiang et al. teaches Methods and compositions containing a berberine compound or berberine related or derivative compound are provided for the prevention and treatment of hyperlipidemia, elevated cholesterol, and/or cardiovascular disease in mammalian subjects (abstract). Jiang et al. teaches the second cholesterol lowering agent is selected from plasma HDL-raising agents, cholesterol biosynthesis inhibitors, HMG-CoA reductase inhibitors, HMG-CoA synthase inhibitors, squalene epoxidase inhibitors, squalene synthetase inhibitors, acyl-coenzyme A cholesterol acyltransferase inhibitors, niacinamide, cholesterol absorption inhibitors, bile acid sequestrants, anion exchange resins, hormones, insulin, fibrates, vitamin B6, vitamin B12, vitamin B3, anti-oxidant vitamins, β blockers, angiotensin II receptor (AT1) antagonists, angiotensin-converting enzyme inhibitors, renin inhibitors, platelet aggregation inhibitors, ion exchange resins, omega-3 oils, benfluorex, or cholesterol-uptake inhibitors (claims 97, 100, 103).
	Zemel et al. teaches Compositions, methods, and kits useful for treating hyperlipidemic and reducing cholesterol (abstract; claim 37). The composition comprises active agent statin ([0092]). The subject composition can further comprise one or more therapeutic agents that are herbs and/or supplements. The herbs and/or supplements can have therapeutic effects that are unproven scientifically. The examples of the herbs and/or the supplements can be, but are not limited to: Acai, Alfalfa, Aloe, Aloe Vera, Aristolochic Acids, Asian Ginseng, Astragalus, Bacillus coagulans, Belladonna, Beta-carotene, Bifidobacteria, Bilberry, Bilberry, biotin (also known as vitamin B7), Bitter Orange, Black Cohosh, Black Cohosh, Black psyllium, Black tea, Bladderwrack, Blessed thistle, Blond psyllium, Blueberry, Blue-green algae, Pantothenic acid (vitamin B5), Passionflower, PC-SPES, Pennyroyal, Peppermint, Phosphate salts, Pomegranate, Propolis, Pycnogenol, Pyridoxine (Vitamin B6), Red Clover, Red yeast, Riboflavin (Vitamin B2), Roman chamomile, Saccharomyces boulardii, S-Adenosyl-L-Methionine (SAMe), Sage, Saw Palmetto, Selected Vegetables/Sun's Soup, Selenium, Senna, Soy, St. John's Wort, sweet orange essence, Tea Tree Oil, Thiamine (Vitamin B1), Thunder God Vine, Turmeric, Valerian, Vitamin A, Vitamin B12, Vitamin C, Vitamin D, Vitamin E, Vitamin K, Wild yam, Yohimbe, Zinc or 5-HTP ([0093]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Jiang et al. and Zemel et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Vitamin B1, B2,  B5, B6, B7 and B12 as well as Vitamin E, as suggested by Jiang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include Vitamin B1, B2, B5, B6, B7 and B12 as well as Vitamin E because they are suitable ingredient in the composition for lowering cholesterol. MPEP2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under guidance from Jiang et al. teaching Vitamin B6 and B12 as cholesterol lowering compound; Zemel et al. teaching Vitamin B1, B2,  B5, B6, B7 and B12 as well as Vitamin E as useful ingredients in cholesterol lowering composition; it is obvious for one of ordinary skill in the art to include Vitamin B1, B2, B5, B6, B7 and B12 as well as Vitamin E and produce instant claimed invention with reasonable expectation of success. 
The art is silent regarding for the prevention or treatment cardiovascular disease in claim 8-9 and 22-23, and these are considered as intended use. However, the intended use of the claimed composition does not patentably distinguish the 
Regrading the limitation of “mixture”, Lines teaches the combined first and second composition to form a single medicament. Since this single medicament comprises all required ingredients, this teaches the limitation of “mixture”.
Regarding daily amount of Vitamin C and statin, Lines teaches 500mg of vitamin C and 10-20mg of statin as an amount per day.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 6-10, 14-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al. (US20170000780) in view of Lines (US20100061968).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zemel et al. teaches Compositions, methods, and kits useful for treating hyperlipidemic conditions are provided herein. Such compositions can contain synergizing amounts of nicotinic acid, nicotinamide riboside and/or nicotinic acid metabolites in combination with leucine and/or a leucine metabolite, with or without resveratrol (abstract, claim 104). Nicotinic acid is a form of vitamin B3 (niacin) (page 1, [0003]). The composition further comprises atorvastatin, fluvastatin, pravastatin, lovastatin, simvastatin, pitavastatin, cerivastatin or  rosuvastatin (page 7, [0092]).  The subject composition can further comprise one or more therapeutic agents that are herbs and/or supplements. The herbs and/or supplements can have therapeutic effects that are unproven scientifically. The examples of the herbs and/or the supplements can be, but are not limited to: Acai, Alfalfa, Aloe, Aloe Vera, Aristolochic Acids, Asian
Ginseng, Astragalus, Bacillus coagulans, Belladonna, Betacarotene, Bifidobacteria, Bilberry, Bilberry, Biotin (also known as vitamin B7), Bitter Orange, Black Cohosh, Black Cohosh, Black psyllium, Black tea, Bladderwrack, Blessed thistle, Blond psyllium, Blueberry, Blue-green algae, Boron, Bromelain, Butterbur, Calcium, Calendula, Cancell/Cantron/Protocel, Cartilage (Bovine and Shark), Cassia cinnamon, Cat's Claw, Chamomile, Chasteberry, Chondroitin sulfate, Chromium, Cinnamon, Clove, Coenzyme Q-10, Colloidal Silver Products, Cranberry, Creatine, Dandelion, Dandelion, Devil's claw, DHEA, Dong quai, Echinacea, Ephedra, Essiac/Flor-Essence, Eucalyptus, European Elder (Elderberry), European Mistletoe, Evening Primrose Oil, Fenugreek, Feverfew, Fish oil, Flaxseed, Flaxseed oil, Folate, Folic acid (also known as Vitamin B9), Garlic, Ginger, Gingko, Ginseng, Glucosamine hydrochloride, Glucosamine sulfate, Goldenseal, Grape Seed Extract, Green Tea, Hawthorn, Hoodia, Horse Chestnut, Horsetail, Hydrazine Sulfate, Iodine, Iron, Kava, Lactobacillus, Laetrile, Amygdalin, L-arginine, Lavender, Licorice, Lycium, Lycopene, Magnesium, Manganese, Melatonin, Milk Thistle, Mistletoe Extracts, Noni, Oral Probiotics, Pantothenic acid (Vitamin B5), Passionflower, PC-SPES, Pennyroyal, Peppermint, Phosphate salts, Pomegranate, Propolis, Pycnogenol, Pyridoxine (Vitamin B6), Red Clover, Red yeast, Riboflavin (Vitamin B2), Roman chamomile, Saccharomyces boulardii, S-Adenosyl-L-Methionine (SAMe), Sage, Saw Palmetto, Selected Vegetables/Sun's Soup, Selenium, Senna, Soy, St. John's Wort, sweet orange essence, Tea Tree Oil, Thiamine (Vitamin B1), Thunder God Vine, Turmeric, Valerian, Vitamin A, Vitamin B12, Vitamin C, Vitamin D, Vitamin E, Vitamin K, Wild yam, Yohimbe, Zinc or 5-HTP (page 7-8, [0093]).
Lines teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zemel et al. is that Zemel et al.   do not expressly teach amount of ascorbate amount and statin amount. The deficiency of Zemel et al. is cured by teaching of Lines

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

 Regarding claims 6-7, 10, 14-17, Zemel et al. teaches a composition comprising statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Coenzyme Q-10, Vitamin B1, B2, B3, B5, B6, B7, B9 and B12 as well as Vitamin E.
The art is silent regarding for the prevention or treatment cardiovascular disease in claim 8-9 and 22-23, and these are considered as intended use. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Since Zemel et al. teaches a composition comprising all ingredients, this teaches the limitation of “mixture”.
Regarding amount of Vitamin C and statin, one of ordinary skill in the art would have been motivated to have ascorbate from 10mg to 100g and statin from 5 mg to 100mg per day because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from lines teaching composition for lowering cholesterol comprising  Vitamin C (500mg L-ascorbic acid or sodium ascorbate) and  statin (10-20mg atorvastatin), it is obvious for one of ordinary skill in the art to have ascorbate from 10mg to 100g and statin from 5 mg to 100mg per day and produce instant claimed invention with reasonable expectation of success.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is not teaching of applicant’s claimed invention except from hindsight.
In response to this argument: This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections, Under guidance from Jiang et al. teaching Vitamin B6 and B12 as cholesterol lowering compound; Zemel et al. teaching Vitamin B1, B2,  B5, B6, B7 and B12 as well as Vitamin E as useful ingredients in cholesterol lowering composition; it is obvious for one 

Applicants argue that results from 01/14/2021 test Report.
In response to this argument: This is not persuasive. The intended use is only recited in dependent claims 8-9 and is not limiting because the intended use does not create a structural difference as discussed in the above 103 rejections, and the 103 rejection teaches each limitation of applicant’s claimed invention. Furthermore, it is well known that high cholesterol is associated with cardiovascular disease, and lowering cholesterol is effective to prevent cardiovascular disease (Cleveland Clinic, “Cardiovascular Disease: Prevention & Reversal”, 12/20/2018, download from https ://my.clevelandclinic.org/health/articles/17385-cardiovascular-disease-prevention-- reversal on 08/06/2021). Therefore, the 103 rejection is still proper.

Applicants argue that Jiang and Zemel do not indicate such a mixture. Lines focuses on two separate compositions, i.e., "a first composition" and "a second composition." See Lines at al.  [0004], [0008]. Lines generally states that "[t]he first composition and the second composition can be formulated separately, or
combined together to form a single medicament." Id. at ,i [0026]. This would not be understood as a single mixture in a dosage form. First, it is not stated whether a medicament contains one or more separate components that are concomitantly 
it is not derivable from Lines that the whole number of vitamins is admixed, in particular not the claimed vitamins and not in the claimed content ranges.
In response to this argument: this is not persuasive. Lines teaches the combined first and second composition to form a single medicament. Since this single medicament comprises all required ingredients, this teaches the limitation of “mixture”, and there is no requirement for all components to be mixed homogeneously. Therefore, the 103 rejection is still proper.

Applicants argue that the Test Report demonstrates that the specific, claimed
combination of vitamins bears particularly beneficial technical effects, such as effectively preventing vascular calcification in a patient treated with statins. Zemel 2 in view of Lines would not have motivated or suggested to the person of ordinary skill in the art to combine the claimed ingredients in the claimed amount to provide a pharmaceutical composition that is effective for treating or preventing vascular calcification with a reasonable expectation of success.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Zemel et al. teaches a composition comprising statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Coenzyme Q-10, Vitamin B1, B2, B3, B5, B6, B7, B9 and B12 as well as Vitamin E for the treatment of hyperlipidemic conditions. The intended use is only recited in dependent claims 8-9 and is not limiting because the intended use does not create a structural difference as discussed in the 

Applicants argue that Zemel 2 discloses a composition containing nicotinic acid in the form of niacin and one or more therapeutic agents, including, among others, the claimed components (see Zemel 2, ,i,i [0082], [0093]), Zemel 2 would still have failed to motivate the person of ordinary skill in the art to arrive at the claimed invention. Zemel 2 provides no preference whatsoever for the specific, claimed combination of components among the veritable laundry list of possible, optional therapeutic The only way the Examiner can arrive at the claimed invention from Zemel 2 and Lines is through
impermissible hindsight reconstruction of the claimed invention, using Applicants' own invention as a blueprint. For the reasons stated above, the Supreme Court, Federal Circuit, and Board of Patent Appeals and Interferences have repeatedly admonished the use of such hindsight reasoning to conclude obviousness. Put simply, the person of ordinary skill in the art would never have arrived at the claimed invention from the myriad possible, optional therapeutic agents presented in Zemel 2 and Lines. The
Examiner erred in its analysis, collecting the elements of Applicants' invention from the cited prior art, and placing them in the template of the claimed invention. The only guide 
In response to this argument; This is not persuasive. As discussed in the above 103 rejections, Zemel et al. teaches a composition comprising statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Coenzyme Q-10, Vitamin B1, B2, B3, B5, B6, B7, B9 and B12 as well as Vitamin E for the treatment of hyperlipidemic conditions; in view of lines teaching composition for lowering cholesterol comprising  Vitamin C (500mg L-ascorbic acid or sodium ascorbate) and  statin (10-20mg atorvastatin), it is obvious for one of ordinary skill in the art to have ascorbate from 10mg to 100g and statin from 5 mg to 100mg per day and produce instant claimed invention with reasonable expectation of success.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 6-10, 14-18 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10736872. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of claimed invention.

Response to argument:
Applicants argue Claim 1 of US 10736872, for example, recites "[a] vascular calcification reducing pharmaceutical composition, consisting of: a Vitamin C, Vitamin E, Vitamin Bl, Vitamin B2, Vitamin B3, Vitamin BS, Vitamin B6, Vitamin B12, Folic acid, Biotin, L-carnitine, Betaine, and statin." (Emphasis added). In contrast, claim 6 of the present application recites, inter alia, "[a] pharmaceutical composition containing, in a dosage form, a mixture comprising at least one statin, L-ascorbic acid or ascorbate, vitamin B12, vitamin BS, vitamin Bl, vitamin B2, vitamin B3, vitamin B6, vitamin B7, vitamin B9, and vitamin E .... " (Emphasis added). Thus, the claims of US 10736872 consist of components which are not positively recited in claim 6 of the present application (i.e., L-carnitine and Betaine).
.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.